USCA11 Case: 21-14057      Date Filed: 11/22/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14057
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GUSTAVO ALBRIZA, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:20-cr-00012-AW-GRJ-1
                   ____________________
USCA11 Case: 21-14057       Date Filed: 11/22/2022    Page: 2 of 9




2                     Opinion of the Court                21-14057


Before LUCK, BRASHER, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Gustavo Albriza, Jr., appeals his convictions for possessing
with intent to distribute methamphetamine and a mixture contain-
ing heroin and fentanyl and for being a felon in possession of am-
munition. On appeal, Albriza challenges the district court’s denial
of his motion to suppress evidence seized during a traffic stop. No
reversible error has been shown; we affirm.
                                    I.
       In March 2021, Deputy Jeffrey Stadnicki was on patrol in a
high-crime area of Fairbanks, Florida. Deputy Stadnicki observed
Albriza at a gas station with two other persons, including Crystal
Cummings: a woman known to Deputy Stadnicki as a local drug
dealer. A couple of weeks earlier, Deputy Stadnicki had received a
tip “that a white Hispanic male with tattoos from Ocala was sup-
plying Crystal Cummings with methamphetamine.” Albriza’s
physical appearance matched this description.
       Deputy Stadnicki ran a search on the tag on the car Albriza
was driving and discovered that the tag was assigned to a different
vehicle. Deputy Stadnicki continued to observe Albriza as Albriza
drove out of the gas station. Shortly thereafter, Albriza failed to
stop properly at an intersection. Deputy Stadnicki stopped the car.
Deputy Stadnicki also called for backup.
USCA11 Case: 21-14057         Date Filed: 11/22/2022    Page: 3 of 9




21-14057               Opinion of the Court                         3

       At 5:44 PM, Deputy Stadnicki instructed Albriza to get out
of the car. Deputy Stadnicki told Albriza that one reason for the
stop was because the tag was not assigned to the car Albriza was
driving. Albriza confirmed that he knew the tag did not match the
car. Albriza said he lost the title for the car and was thus unable to
register the car in his name or update the tag. The only documen-
tation Albriza provided for the car was an insurance card with an-
other person’s name on it.
        Albriza also gave inconsistent information about the owner
of the car. Albriza first said he bought the car from his friend “Zay”
(a male) but could not provide Zay’s full name. After running the
VIN number on the vehicle, Deputy Stadnicki learned that the car’s
owner was listed as a woman with the last name “Calvin.” Albriza
later said that he bought the car from “Zay’s aunt.” Never did Al-
briza mention “Calvin.”
      After determining that the car had not been reported stolen,
Deputy Stadnicki told Albriza he was going to issue three written
warning citations: for having an unassigned tag, for stopping im-
properly, and for failing to change the address on his driver’s li-
cense. While writing the citations, Deputy Stadnicki continued
asking Albriza questions, including questions about how Albriza
came to possess the car.
      At 6:18 PM -- while Deputy Stadnicki was still completing
the written citations -- a K-9 unit arrived on the scene. Deputy
Stadnicki asked one of the backup officers to finish the citations.
Deputy Stadnicki then ordered the two passengers out of the car.
USCA11 Case: 21-14057         Date Filed: 11/22/2022     Page: 4 of 9




4                       Opinion of the Court                 21-14057

       An officer walked the police dog around the vehicle, and the
dog alerted immediately to the presence of narcotics. Then, Dep-
uty Stadnicki searched the vehicle and discovered a large quantity
of methamphetamine and fentanyl. Officers also found a bullet in
Albriza’s pocket. An arrest was made.
        Albriza moved to suppress the drugs and the bullet seized
during the traffic stop. Albriza conceded that the initial traffic stop
was lawful but argued that Deputy Stadnicki prolonged unlawfully
the traffic stop to wait for the K-9 unit to arrive. Following a sup-
pression hearing, the district court denied Albriza’s motion. The
district court determined that the traffic stop lasted no longer than
necessary to address its initial mission. In the alternative, the dis-
trict court also determined that -- to the extent the stop was pro-
longed -- reasonable suspicion existed to justify the extension.
        Albriza entered a conditional guilty plea, reserving his right
to appeal the district court’s denial of his motion to suppress. The
district court sentenced Albriza to imprisonment followed by some
supervised release.
                                     II.
       We review the district court’s denial of “a motion to sup-
press evidence under a mixed standard, reviewing the court’s find-
ings of fact for clear error and the application of law to those facts
de novo, construing the facts in the light most favorable to the pre-
vailing party below.” See United States v. Pierre, 825 F.3d 1183,
1191 (11th Cir. 2016). We review de novo a district court’s
USCA11 Case: 21-14057         Date Filed: 11/22/2022     Page: 5 of 9




21-14057                Opinion of the Court                         5

determinations about reasonable suspicion. See Ornelas v. United
States, 517 U.S. 690, 699 (1996).
        In this appeal, we consider only whether the duration of the
traffic stop was lawful. At the motion-to-suppress hearing, Albriza
said expressly that he raised no argument challenging the lawful-
ness of the initial traffic stop. Albriza concedes -- and we agree --
that Albriza has thus waived that argument. Nor does Albriza chal-
lenge the lawfulness of the dog sniff itself: Albriza argues only that
Deputy Stadnicki prolonged the traffic stop to give time for the K-
9 unit to arrive.
        When an officer makes a lawful traffic stop, he does not have
“unfettered authority to detain a person indefinitely.” United
States v. Campbell, 26 F.4th 860, 881 (11th Cir. 2022) (en banc). A
traffic stop “is unlawfully prolonged when an officer, without rea-
sonable suspicion, diverts from the stop’s purpose and adds time to
the stop in order to investigate other crimes.” Id. at 884. The pur-
pose of the traffic stop includes addressing the traffic violation that
prompted the stop and attending to “related safety concerns.” Ro-
driguez v. United States, 575 U.S. 348, 354 (2015). An officer’s mis-
sion during a traffic stop includes “ordinary inquiries incident to
the traffic stop” such as “checking the driver’s license, determining
whether there are outstanding warrants against the driver, and in-
specting the automobile’s registration and proof of insurance.” Id.
at 355 (brackets omitted). “These checks serve the same objective
as enforcement of the traffic code: ensuring that vehicles on the
road are operated safely and responsibly.” Id.
USCA11 Case: 21-14057         Date Filed: 11/22/2022     Page: 6 of 9




6                       Opinion of the Court                 21-14057

                                     A.
        On appeal, Albriza contends that Deputy Stadnicki pro-
longed unlawfully the duration of the traffic stop (1) by frisking Al-
briza, (2) by asking questions about Albriza’s destination, (3) by ask-
ing questions about the car’s ownership after learning that the car
had not been reported stolen, (4) by asking questions of Albriza
while writing the warning citations, and (5) by failing to seek more
assistance from the backup officers.
       Viewing the evidence in the light most favorable to the gov-
ernment, we cannot conclude that Deputy Stadnicki prolonged un-
lawfully the traffic stop. First, Deputy Stadnicki was permitted to
conduct a brief pat-down search of Albriza’s person. See United
States v. Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001) (“[O]fficers
conducting a traffic stop may ‘take such steps as are reasonably nec-
essary to protect their personal safety,’” including “conducting a
protective search of the driver.”).
       Further, the questions Deputy Stadnicki asked about Al-
briza’s destination and about the car’s ownership were questions
related reasonably to the purpose of the traffic stop. See Rodri-
guez, 575 U.S. at 355 (ordinary inquiries incident to a traffic stop
include “inspecting the automobile’s registration and proof of in-
surance”); Campbell, 26 F.4th at 885 (“Generally speaking, ques-
tions about travel plans are ordinary inquiries incident to a traffic
stop.”); United States v. Braddy, 11 F.4th 1298, 1311 (11th Cir. 2021)
(determining that questions about the car’s ownership were “well
within the scope of the traffic stop”); United States v. Holt, 777 F.3d
USCA11 Case: 21-14057         Date Filed: 11/22/2022     Page: 7 of 9




21-14057                Opinion of the Court                         7

1234, 1256 (11th Cir. 2015) (“[A]n officer may prolong a traffic stop
to investigate the driver’s license and the vehicle registration.”).
        That the car had not been reported stolen did not resolve
conclusively that Albriza was in lawful possession of the car. Given
Albriza’s inability to provide proof of registration and Albriza’s
conflicting answers about the identity of the person from whom he
supposedly bought the car, Deputy Stadnicki’s inquiries about the
car’s true owner -- even after learning that the car was not reported
stolen -- fell within the scope of the traffic stop’s mission.
       We also reject Albriza’s argument that Deputy Stadnicki
prolonged unlawfully the traffic stop by not delegating more tasks
to the backup officers. The backup officers were called to the scene
chiefly to avoid having Deputy Stadnicki outnumbered by the car’s
three occupants: a purpose related to officer safety. The backup
officers also assisted Deputy Stadnicki by escorting Albriza to re-
trieve his cell phone and by completing the written warnings after
the K-9 unit arrived. That Deputy Stadnicki performed many of
the routine traffic-related tasks himself is no evidence that he failed
to act “diligently” and “expeditiously.”
       The stop has not been shown to have been too long.
                                     B.
       Albriza next challenges the district court’s separate determi-
nation that any prolongation of the stop was justified by reasonable
suspicion of other criminal activity.
USCA11 Case: 21-14057        Date Filed: 11/22/2022     Page: 8 of 9




8                      Opinion of the Court                21-14057

        In deciding whether reasonable suspicion existed at the per-
tinent time, we “look at the ‘totality of the circumstances’ of each
case to see whether the detaining officer has a ‘particularized and
objective basis’ for suspecting legal wrongdoing.” See United
States v. Arvizu, 534 U.S. 266, 273 (2002). We consider whether
reasonable suspicion existed objectively under the circumstances:
an officer’s subjective motivations are immaterial to whether a traf-
fic stop is reasonable under the Fourth Amendment. See Whren v.
United States, 517 U.S. 806, 813 (1996).
       Police may rely “on their own experience and specialized
training to make inferences from and deductions” about the infor-
mation before them, and we “give due weight to the officer’s expe-
rience” when examining the totality of the circumstances. See
United States v. Lindsey, 482 F.3d 1285, 1290-91 (11th Cir. 2007);
United States v. Briggman, 931 F.2d 705, 709 (11th Cir. 1991). Rea-
sonable suspicion need not be based solely on an officer’s personal
observations; information supplied by a third person may also give
rise to reasonable suspicion justifying an investigatory stop if the
information bears “sufficient indicia of reliability.” See Navarette
v. California, 572 U.S. 393, 397 (2014).
       The totality of the circumstances involved in this case,
viewed in the light most favorable to the government, gave rise to
reasonable suspicion that Albriza was involved in criminal activity
beyond the initial traffic violation. Deputy Stadnicki had received
an earlier confidential tip that a person matching Albriza’s physical
description was supplying a known drug dealer (Cummings) with
USCA11 Case: 21-14057         Date Filed: 11/22/2022     Page: 9 of 9




21-14057                Opinion of the Court                         9

methamphetamine. Albriza and Cummings were then seen to-
gether in a high-crime area. Shortly after being stopped, Albriza
confirmed that he was from Ocala: information that corroborated
another detail from the confidential tip.
       Albriza appeared unusually nervous during the stop. Albriza
told Deputy Stadnicki that he was headed to Cummings’s home
but declined to identify Cummings by name. Albriza also admitted
that the tag attached to the car was not assigned to that car: a tactic
Deputy Stadnicki recognized based on his training and experience
as indicative of drug-trafficking or other criminal activity. Albriza
was also unable to produce proof of ownership of the car and gave
conflicting stories about the car’s owner.
        Given these circumstances, an objective officer in Deputy
Stadnicki’s position would have a particularized and objective basis
to suspect that the car might be stolen and that Albriza was in-
volved in drug-trafficking activity. Thus -- even to the extent Dep-
uty Stadnicki’s repeated inquiries about the car’s owner constituted
questions aimed at investigating criminal activity beyond the initial
traffic infraction -- Deputy Stadnicki by then had reasonable suspi-
cion to justify extending the stop to conduct further investigation.
Those questions, thus, could not prolong unlawfully the traffic
stop.
     The district court committed no error in denying Albriza’s
motion to suppress. We affirm Albriza’s conviction.
       AFFIRMED.